Citation Nr: 1227268	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO. 07 14 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to a higher initial rating for cervical fusion and stabilization of C4-5 and C5-6, evaluated as 10 percent disabling prior to October 4, 2007, and as 20 percent disabling therefrom.  

2.  Entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy associated with cervical fusion and stabilization of C4-5 and C5-6. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to July 2000 and from June 2003 to September 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection for cervical fusion and stabilization of C4-5 and C5-6 and left C6 radiculopathy (to include left shoulder, arm, and hand) and assigned each a 10 percent disability rating from October 1, 2005.  At the same time, the RO denied service connection for difficulty swallowing.  

In July 2006, the Veteran informed VA that she moved and requested that her claims file be transferred to the Waco RO as the agency of original jurisdiction (AOJ).  

In a November 2007 rating decision, the Waco RO granted service connection for dysphagia and assigned a noncompensable evaluation effective October 1, 2005.  As this represents a full grant of the benefit sought, this matter is no longer on appeal.  

In the November 2007 rating decision, the RO assigned a staged rating of 20 percent, effective October 4, 2007, for the cervical spine fusion. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  Since the Veteran has not expressed satisfaction with the higher rating, and such rating is less than the maximum under the applicable criteria, the matter remains on appeal since the grant of service connection.  See AB v. Brown, 6 Vet. App. 35 (1993).

On her April 2007 Form 9, the Veteran indicated that she desired hearing at the local VA office before a member of the Board.  In response to VA correspondence clarifying the type of hearing the Veteran desired, she did not check that she wanted a Travel Board, video conference, or BVA hearing in Washington, DC, but rather she specifically noted that she wanted a local hearing in Waco.  In August 21007 correspondence, she was advised that an informal conference or hearing was scheduled for September 2007.  A September 2007 Informal Conference Report noted the Veteran's desire for a VA examination in lieu of a formal hearing.  

In October 2009, the claims file was permanently transferred to the Houston RO as the AOJ.  

The record reflects that in July 2012, the Veteran was scheduled for a Board hearing anyways for which she did not report.  To the Board's knowledge, she has not provided a reason for not reporting and has not since made a request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011) [failure to appear for a scheduled hearing treated as withdrawal of request]. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a VA examination in October 2007.  However, the record reflects that another VA examination was scheduled in September 2009 to evaluate the current severity of the service-connected cervical spine and left C-6 radiculopathy disabilities.  Her claims file was transferred to the VA Medical Center (VAMC) in Temple, Texas, in anticipation of the examination.  Through no fault of the Veteran, the VA examinations were cancelled because they had been scheduled in the incorrect jurisdiction.  There is no indication that the VA examinations were subsequently rescheduled in the correct jurisdiction.  Therefore, on remand, the AOJ should reschedule the VA examination(s) to assess the severity of the Veteran's service-connected cervical spine and left C-6 radiculopathy disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (Apr. 7, 1995), 60 Fed. Reg. 43186 (1995). 

Additionally, it appears that pertinent medical evidence remains outstanding.  The record reflects that the Veteran sought periodic treatment in relation to her cervical spine and left C-6 radiculopathy disabilities from Scott and White Healthcare.  However, the last medical record associated with the claims file is dated in December 2006.  Thus, it should be determined whether there are additional records from that date forward.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated her for her cervical spine and left upper extremity radiculopathy.  Of particular interest are treatment records from Scott & White Healthcare dated from December 2006 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After the completion of the development in paragraph 1 above, afford the Veteran an examination to determine the current level of impairment due to the service-connected cervical spine disability, including upper left extremity radiculopathy and any other associated neurological impairment.

The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

Provide the ranges of motion of the cervical spine, expressed in degrees, as well as the angle of any ankylosis.

The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves. These determinations should be expressed in terms of the degree of additional range-of-motion or functional loss due to weakened movement, excess fatigability, incoordination, flare-ups or pain.  Any loss of function on repetitive movements should be noted.

c) Provide a separate neurological examination, if necessary, to identify all neurological disabilities, including left upper extremity radiculopathy, associated with the service-connected cervical spine disability.  

d) The severity of each neurological sign and symptom should be reported.  The examiner should provide an opinion with respect to any nerves involved as to whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

e) State whether the Veteran has intervertebral disc syndrome (IVDS) of the cervical spine.  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported. 

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner is advised that the Veteran is a physician and is competent to report her symptoms and such reports must be considered in formulating any opinions. 

3.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and are otherwise complete.

4.  If any appeal is not fully granted, issue a supplemental statement of the case before the case is returned to the Board for further review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



